Citation Nr: 1402774	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for posttraumatic stress disorder (PTSD) with a 30 percent rating effective June 9, 2009.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Board notes that the Veteran's statements in the record tend to raise a claim for a total disability rating based on individual unemployability (TDIU).  The issue of TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it is referred to the AOJ for any action it determines to be warranted.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran seeks an initial rating in excess of 30 percent for his service-connected PTSD.  The Board notes that the VA examination used to evaluate the current severity of the Veteran's PTSD was conducted about four years ago in December 2009.  In a February 2012 Board hearing, the Veteran testified that his PTSD symptoms have worsened and submitted January 2012 VA treatment records reporting increased suicidal ideation.   

The U. S. Court of Appeals for Veterans Claims has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected PTSD with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The claims file and electronic file only include VA treatment records through January 2012.  The originating agency should seek to obtain and associate with the claims file any outstanding records of pertinent treatment.

Accordingly, the case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA or private treatment records for the time period from January 2012 to the present.  

2. Then, the Veteran should be afforded a VA examination, by an examiner of appropriate expertise, to determine the current severity of his service-connected PTSD.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available for review by the VA examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The rationale for all opinions expressed must also be provided.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  If the Veteran fails to report for a scheduled examination, the agency original jurisdiction should make certain that a copy of all notifications, including the address where the notice was sent, must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If an benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


